Name: Commission Regulation (EEC) No 641/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  Europe
 Date Published: nan

 No L 60 / 34 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC ) No 641 / 86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession advance fixing certificates for agricultural products ( 4 ), as last amended by Regulation (EEC ) No 592 / 86 ( 5 ), should be applied for the issue of STM licences ; Whereas , in order that appropriate measures may be adopted in the event of the indicative ceilings being exceeded , the Commission should be permitted to implement the provisions of Article 6 ( 2 ) and ( 4 ) of Regulation (EEC ) No 574 / 86 ; Whereas the period of validity of the STM licence referred to in Article 2 ( 1 ) of Regulation (EEC ) No 574 / 86 should be three months and therefore equal to that normally in force for import licences in the same sector ; whereas the amount of the security should be fixed at a level enabling the system to function efficiently ; Whereas , for practical reasons of management , it seems preferable for the marketing year to correspond to the calendar year ; Whereas the forward estimates drawn up in accordance with the Management Committee procedure for a calendar year to cover marketing of these products for the whole year allow indicative ceilings to be fixed for the products concerned for the period 1 March to 31 December 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 569 / 86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanisms (') and in particular Article 7(1 ) thereof, Having regard to Council Regulation (EEC ) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ) and in particular Article 5(1 ) thereof, Whereas Commission Regulation (EEC ) No 574 / 86 ( 3 ) lays down the detailed rules for the application of the supplementary trade mechanism ; Whereas specific detailed rules should also be adopted in respect of products processed from fruit and vegetables for the purposes of the application of the supplementary trade mechanism to the processed fruit and vegetables listed in Annex XXII to the Act of Accession ; whereas , in this context , provision should be made for the fixing , in respect of imports into Portugal from Spain and the Community of Ten , of indicative ceilings for the period 1 March to 31 December 1986 on the basis of the specific estimates referred to in Article 251 ( 1 ) of the Act of Accession ; whereas , in the light of the available figures , the ceilings should be fixed at the level of the Common Customs Tariff heading Nos 08 . 1 1 A and E , 20.05 , 20.06 and 20.07 ; Whereas , in view of the small volume of trade in the products in question and , in order to simplify the management of the arrangements , it would not seem appropriate to apply the provisions of Article 6 ( 2 ) and (4 ) of Regulation (EEC ) No 574 / 86 throughout the marketing year ; Whereas , in view of the foregoing , the provisions of Article 19 ( 1 ) of Commission Regulation (EEC ) No 3183 / 80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 March 1986 to 31 December 1986 . 2 . For the purposes of the application of the indicative ceilings , the marketing year shall correspond to the calendar year . Article 2 1 . By way of derogation from Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 , STM licences shall be issued in (') OJ No L 55 , 1 . 3 . 1986 , p. 106 . ( 2 ) OJ No L 37 , 31 . 12 . 1985 , p. 7 . ( 3 ) OJ No L 57 , 1 . 3 . 1986 , p. 1 . ( 4 ) OJ No L 338 , 13 . 12 . 1980 , p. 1 . ( 5 ) OJ No L 58 , 1 . 3 . 1986 , p. 4 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 35 accordance with the provisions of Article 19 ( 1 ) of Regulation (EEC ) No 3183 / 80 . 2 . In the case of products for which there is a particular need to monitor the issue of STM licences in order to determine the likelihood of the indicative ceilings being exceeded , the Commission may decide that the licences are to be issued in accordance with the provisions of the first paragraph of Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 . Article 3 1 . The period of validity of STM licences shall be limited to three months from the date of issue . 2 . The amount of the security is hereby fixed at 0,60 ECU / 100 kg . Article 4 1 . The Member States shall communicate to the Commission , by the 15th of each month at the latest , the following information concerning the products for which STM licences have been issued during the preceding month :  the quantities ,  the description of the products in accordance with the nomenclature of the Common Customs Tariff . 2 . Where the provisions of the first subparagraph of Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 are applied , the frequency of communications shall be determined in accordance with Article 6 ( 4 ) of that Regulation . Article 5 The Portuguese Republic shall inform the Commission , no later than 15 October of each year , of its estimates of Portuguese production and consumption for the following year . Article 6 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 60 / 36 Official Journal of the European Communities 1 . 3 . 86 ANNEX Indicative ceilings for the period 1 March to 31 December 1986 ( tonnes) CCT heading No Description Indicative ceiling 08.11 20.05 Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption : A. Apricots E. Other Jams , fruit jellies , marmalades , fruit puree and fruit pastes , being cooked preparations , whether or not containing added sugar 4 104 98 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg : 1 . Ginger 2 . Grapefruit segments 3 . Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 4 . Grapes 6 . Pears bb ) Other 7 . Peaches and apricots : ex aa ) With a sugar content exceeding 13 % by weight bb ) Other ex 8 . Other fruits :  Excluding cherries 9 . Mixture of fruit 581 b ) Containing added sugar , in immediate packings of a net capacity of 1 kg or less : 1 . Ginger 2 . Grapefruit segments 3 . Mandarines ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 4 . Grapes 7 . Peaches and apricots : aa ) With a sugar content exceeding 15 % by weight : 22 . Apricots bb ) Other : 22 . Apricots ex 8 . Other fruits :  Excluding cherries 9 . Mixtures of fruit 20.07 c ) Not containing added sugar Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm 3 at 20 °C : 11 . Apple and pear juice ; mixtures of apple and pear juice : 1 . 3 . 86 Official Journal of the European Communities No L 60 / 37 CCT heading No Description Indicative ceiling 20.07 ( cont 'd) 260 A. III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Excluding orange and lemon juices ex b ) Not specified :  Excluding orange and lemon juices B. Of a density of 1,33 g / cm 3 or less at 20 °C : I. Grape , apple and pear juice ( including grape must ); mixtu ­ res of apple and pear juice : a ) Of a value of 18 ECU or less per 100 kg net weight : 2 . Apple and pear juice 3 . Mixtures of apple and pear juice b ) Of a value of 18 ECU or less per 100 kg net weight : 2 . Apple juice 3 . Pear juice 4 . Mixtures of apple and pear juice II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice and other citrus fruit juices ex aa ) Containing added sugar :  Excluding lemon juice ex bb ) Other :  Excluding lemon juice 4 . Pineapple 6 . Other fruit and vegetable 7 . Mixtures b ) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice 4 . Other citrus fruit juices 5 . Pineapple juice 7 . Other fruit and vegetable juices 8 . Mixtures